Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 1-14 and 16-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Lai et al (US 2018/0307000 A1) teaches a photographing lens comprising five lenses. 
However, Lai et al does not teach “a first negative meniscus lens; a second negative lens, in which an image-side surface of the second lens is concave; a third positive lens, in which an image-side surface of the third lens is convex; a fourth positive lens; and a fifth negative lens, in which an object-side surface of the fifth lens is concave, wherein the photographing lens satisfies the following condition: 1 > T2/TTL > 0.2” as to claim(s) 1; or “wherein the photographing lens satisfies the following condition: - 1 ≤ 1/n1f1 + 1/n2f2 + 1/n3f3 + 1/n4f4 + 1/n5f5 ≤ 1; and 25⁰<CRA<40⁰” as to claim(s) 11.  
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 4, 2021